Citation Nr: 0010917	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  99-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the residuals of a bayonet wound in the left forearm.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.  

3. Entitlement to non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant has recognized military service during World 
War II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO found that the 
appellant had not submitted new and material evidence 
sufficient to warrant the reopening of his claims of 
entitlement to pulmonary tuberculosis and the residuals of a 
bayonet wound to the left arm.  In addition, the RO denied 
entitlement to service connection for peptic ulcer disease, 
beriberi, the residuals of malnutrition, rheumatism, 
"dizziness," "colds," and numbness of the body.  


REMAND

In August 1998, the appellant filed a general notice of 
disagreement with regard to the June 1998 rating decision.  
Upon the RO's inquiry, the appellant advised the RO by 
statement received in October 1998 that he sought to 
challenge the entirety of the June 1998 rating decision, as 
well as an August 1998 rating decision denying entitlement to 
non-service-connected pension benefits.  A Statement of the 
Case was issued in November 1998.

In his substantive appeal, received in February 1999, the 
appellant stated that he desired to pursue his claim for 
disability compensation for the residuals of a bayonet wound 
injury, and that VA should "[d]isregard claims as a 
[Prisoner of War]."  By letter received in January 2000 and 
pursuant to the Board's inquiry, the appellant advised the 
Board that he desired to present testimony before a Travel 
Board hearing at the Manila, Philippines, RO.  

It is clear at this juncture that the appellant desires to 
pursue his attempt to reopen his claim of entitlement to 
service connection for the residuals of a claimed bayonet 
wound to the left arm, and that he has withdrawn his claim of 
entitlement to service connection for peptic ulcer disease, 
beriberi, malnutrition, as these are clearly diseases 
specific as to former prisoners of war under 38 C.F.R. 
§ 3.309(c).  

However, it is unclear whether the appellant is withdrawing 
his appeal with regard to the reopening of a December 1994 
Board decision, affirmed by a decision of the United States 
Court of Appeals for Veterans Claims in April 1996 finding 
that he did not have basic eligibility for VA benefits under 
the provisions of Pub. L. No. 97-37 pertaining to former 
prisoners of war.  The appellant's claim of entitlement to 
service connection for "rheumatism" may be interpreted as a 
claim relative to post-traumatic osteoarthritis; and his 
claim of body "numbness" may be construed as relative to 
peripheral neuropathy.  Both of these disorders are included 
as presumptively linked to former prisoners of war under 
38 C.F.R. § 3.309(c).  
The appellant's attempt to reopen his claim of entitlement to 
service connection for pulmonary tuberculosis, and his 
claimed entitlement to non-service-connected pension 
benefits, have not been withdrawn.  See 38 C.F.R. § 20.204.

Upon remand, and prior to the scheduling of a Travel Board 
hearing as requested by the appellant, the RO should contact 
the appellant and ascertain what issues he desires to pursue 
in this appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and his representative and ascertain 
which issues he desires to pursue with 
regard to the June and August 1998 rating 
decisions.

2.   The RO should schedule the appellant 
for a personal hearing before a Member of 
the Board at the RO. All correspondence 
pertaining to this matter should be 
associated with the claims folder.

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


